Citation Nr: 0326022	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  01-09 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his sister-in-law


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to June 
1968, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has occupational and social impairment with 
deficiencies in most areas of his life, including work, 
family relations, judgment, thinking and mood, due to 
symptoms of post-traumatic stress disorder such as periods of 
depression affecting his ability to function independently, 
appropriately and effectively, impaired impulse control, 
neglect of personal appearance and hygiene, and an inability 
to establish and maintain effective relationships.

3.  This case presents such an exceptional disability picture 
due to marked interference with employment and frequent 
periods of hospitalization as a result of symptoms of post-
traumatic stress disorder so as to render impractical the 
application of the regular schedular evaluation standards.

4.  The impact of the veteran's symptoms of post-traumatic 
stress disorder is the primary reason for his social and 
industrial dysfunction.



CONCLUSION OF LAW

Criteria for a 100 percent disability evaluation for post-
traumatic stress disorder have been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.16, 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, and the United States 
Court of Appeals for the Federal Circuit's (Federal Circuit) 
decision in Disabled  American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) which invalidated a portion of the implementing 
regulations.  Following a complete review of the record 
evidence, the Board finds that the development of this claim 
has not proceeded in accordance with the provisions of the 
law and regulations, however, the evidence of record allows 
for a complete grant of benefits sought and the veteran will 
not be prejudiced by the Board's issuance of a decision at 
this time notwithstanding the absence of proper notices under 
the VCAA.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
 
The veteran's post-traumatic stress disorder has been 
evaluated using Diagnostic Code 9411 of 38 C.F.R. 
Section 4.130, which sets forth the criteria for evaluating 
post-traumatic stress disorder using a general rating 
formula for mental disorders outlined in Diagnostic Code 
9440.  The general rating formula for mental disorders is as 
follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships...........................70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)......30 percent

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.............10 percent

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication............0 percent

The evidence of record shows that the veteran has 
occupational and social impairment with deficiencies in most 
areas of his life, including work, family relations, 
judgment, thinking and mood, as a result of symptoms of post-
traumatic stress disorder such as periods of depression 
affecting his ability to function independently, 
appropriately and effectively, impaired impulse control, 
neglect of personal appearance and hygiene, and an inability 
to establish and maintain effective relationships.  
Specifically, the veteran has submitted evidence of multiple 
hospitalizations due to increased symptoms of post-traumatic 
stress disorder such as nightmares and flashbacks, he has 
presented disheveled for appointments, and he presented 
testimony before the Board reflecting difficulty functioning 
without the assistance of his brother and sister-in-law with 
whom he lives.

The veteran's sister-in-law presented testimony and the 
veteran's brother submitted a written statement, both 
asserting that the veteran lived in their basement, did not 
socialize, occasionally lived in a tent in the woods in order 
to avoid contact with others, and that he needed their 
assistance to keep up with doctor appointments, take 
medication, and attend to his personal hygiene.  These 
statements are corroborated by the veteran's treatment 
records in that those records show a gentleman who avoids 
contact with others, needs assistance with daily living, and 
is unable to maintain employment as a result of symptoms 
medically associated with post-traumatic stress disorder.  
The evidence of record also shows periods of frequent 
hospitalizations due to symptoms of post-traumatic stress 
disorder with Global Assessment of Functioning scores ranging 
from 40 to 50.  

In March 2000, the veteran underwent VA examination and 
related a history of being hospitalized many times for 
depression and treatment for post-traumatic stress disorder, 
a twenty-five year history of alcoholism, and difficulty 
living on his own.  The veteran stated that he either lived 
with his brother and sister-in-law or in a tent in the woods.  
He complained of difficulty sleeping due to nightmares, not 
wanting to be in public, and wanting to spend time alone to 
keep out of trouble.  After a complete interview, the 
examiner render Axis I diagnoses of post-traumatic stress 
disorder and a history of alcohol dependence and assigned a 
Global Assessment of Functioning score of 45 due to the 
veteran's lack of friends and job, his inability to get along 
with people, and his history of violence and trouble with the 
law.

The veteran underwent a second VA examination in April 2001, 
and again related his history of multiple hospitalizations 
and alcoholism.  He complained of flashbacks and nightmares 
three to four times per month, intermittent thoughts of 
suicide with no plan, and feelings of helplessness, 
hopelessness and worthlessness.  He stated that he had begun 
only using alcohol occasionally when he had nightmares.  
Following a complete interview and review of the veteran's 
medical records, the examiner found that the veteran had 
severe and chronic post-traumatic stress disorder, a 
dysthymic disorder, intermittent alcohol dependence, and 
polysubstance abuse in remission.  A Global Assessment of 
Functioning score of 50 was assigned and the examiner opined 
that the impact of the veteran's symptoms associated with 
post-traumatic stress disorder was the primary reason for 
his social and industrial dysfunction.  It was noted that 
the veteran's alcohol and drug abuse had contributed to his 
poor level of functioning, but that his reports of being in 
remission were credible.

Given the evidence as outlined above, the Board finds that 
the criteria for a 70 percent evaluation under the schedule 
of ratings have been met.  The VA schedule of ratings will 
not apply, however, if there are exceptional or unusual 
factors which render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  38 C.F.R. Section 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The record shows that the veteran requires frequent periods 
of hospitalization for his symptoms of post-traumatic stress 
disorder and that he experiences severe occupational 
dysfunction due primarily to the symptoms of post-traumatic 
stress disorder.  Because loss of industrial capacity is the 
principal factor in assigning  disability ratings, the Board 
finds that the highest rating of 100 percent must be assigned 
to properly evaluate the veteran's disability even though the 
schedular criteria for that rating are not met.  
Consequently, the assignment of a 100 percent rating is 
granted on an extra-schedular basis.


ORDER

A 100 percent evaluation for post-traumatic stress disorder 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



